DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – this is a CONTINUATION application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The applicant’s amendment is ENTERED.   Claims 1-79 are canceled.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 80 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,961,538 in view of Neuenschwander et al. US 2009/0182533 who teaches sending instructions to the device to fix the fault.
It would have been obvious to one skilled in the art at the time of the invention to modify 9,961,538, such that it causes transmission of computer executable instructions to the mobile device during the support session, the computer executable instructions configured to facilitate resolution of the at least one determined fault on the mobile device, to provide the mobile with a resolution/fix by sending the resolution/fix instructions to said mobile device.

All other claims, ie. 81-92 and 94-99 would be rejected in a similar manner using the secondary references found below in the rejection in conjunction with the 9,961,538 patent.   The obviousness statements would also be the same as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 80-82, 91, 93 and 99 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neuenschwander et al. US 2009/0182533 and further in view of { Coursimault et al. US 2011/0270771 OR Kannan et al. US 2010/0262549}.
As per claim 80, Neuenschwander et al. US 2009/0182533 teaches an apparatus comprising at least one processor and at least one memory having program code instructions embodied therein, the at least one memory and program code instructions being configured to, with the at least one processor (See Figure 1, #110 Remote Diagnostic Service which inherently runs on computers/servers, “..Remote diagnostic service 110 can be a service provider which operates one or more server computers for communicating with devices..”, From Para #10), direct the apparatus to: 
receive device status data from the mobile device (Para #11 teaches receiving device status, etc. from the mobile device at the apparatus/service center.  Para #10 teaches generic system overview); 
[0011] FIG. 2 is a flow diagram of example process 200 for sending diagnostic event logs to the remote diagnostic service 110. Process 200 is described below in reference to device 115 and host device 116 of FIG. 1.
[0010] FIG. 1 is a block diagram of example diagnostic system 100 with remote diagnostic service 110. In some implementations, system 100 can include devices 102, 112, 115, 120, one or more service centers 118 and remote (e.g., network-based) diagnostic service 110. The devices can be coupled to network 108 (e.g., the Internet, WLAN) using a variety of connectivity technologies. For example, device 102 (e.g., a cellular phone) can couple to network 108 through cell tower 104 and gateway 106. Device 112 can couple to network 108 through wireless access point 114 (e.g., Wi-Fi). Device 115 can couple to network 108 through host device 116 (e.g., a personal computer). Device 120 can couple directly to network 108 using, for example, Ethernet, telephone lines, cable modem, wireless link, etc. Once connected, devices 102, 112, 115, 120 can communicate with remote diagnostic service 110, or host devices (e.g., host device 116) can communicate with remote diagnostic service 110 on behalf of coupled device(s). Some examples of devices include but are not limited to: personal computers, mobile phones, smart phones, media players, email devices, electronic devices, game devices, tablets, ebook readers, thumbdrives, etc. Remote diagnostic serice 110 can be a service provider which operates one or more server computers for communicating with devices. Service centers can be any facility where a user can receive technical assistance for a device. An example service center is the "Genius Bar" found in retail stores operated by Apple Inc. (Cupertino, Calif.).
determine at least one fault of the mobile device based at least in part on the device status data (Para #14 teaches reviewing history/logs of the device to determine issues, problems, faults, diagnostic events, etc.):
[0014] FIG. 3 is a flow diagram of example process 300 for analyzing diagnostic events and providing information or guidance to users or service center personnel based on a result of the analysis. In some implementations, process 300 can begin by obtaining diagnostic event files from devices (302). The event files can include historical information related to diagnostic events occurring on the device over a time span or, optionally, additional data related to the diagnostic events. Some examples of diagnostic events include but are not limited to: time since last restore, application crashes, kernel panics, unclean device resets, low-memory application aborts, modem resets, call failures, dropped calls, battery performance, thermal performance, awake time since last charged, sleep time since last charged, and any other event that can result in a failure of a device or degradation of device performance. Some examples of additional data include but are not limited to: configuration of the device, including versions of installed software and firmware or hardware model details; time and location of submitted information; information identifying the service personnel involved; reason(s) for the diagnostic submission; and any other relevant data related to the device, the diagnostic events, or the submission of those events.
initiate a support session, the support session interfacing a user associated with the mobile device (Para #15 teaches determining the fault/problem and a “support session” can be provided whereby a fix is sent to the user device); 
[0015] In some implementations, for each file, frequencies of diagnostic events can be computed (304). The frequency counts can be compared against accepted and/or expected values generated from reference data (306). Reference data can be associated with a set of devices having at least one attribute (e.g., the same model number, same factory, device configuration) of the device being diagnosed. Reference data can include field data, trend data, other diagnostic events from that device, or any other data that can be compared with the diagnostic event data to determine possible causes of diagnostic events on a device. Information or guidance (e.g., pre-defined guidance) can be generated or selected based on a result of the comparison, and sent to the device or a host device (308) where it can be used to characterize, resolve or explain diagnostic event(s) or other technical issues.
provide an indication of the at least one fault of the mobile device to the customer service representative during the support session (See previous passages which teach receiving history/log files from the device and determining/identifing if there is a problem and also sending resolution fix to the device); and 
in response, cause transmission of computer executable instructions to the mobile device during the support session (See below which teaches sending a fix to the mobile device), 
[From Para #15]:  Information or guidance (e.g., pre-defined guidance) can be generated or selected based on a result of the comparison, and sent to the device or a host device (308) where it can be used to characterize, resolve or explain diagnostic event(s) or other technical issues.
the computer executable instructions configured to facilitate resolution of the at least one determined fault on the mobile device (See below which teaches the fix is used to resolve the diagnostic events/technical isues, ie. the fault).  
[From Para #15]:  Information or guidance (e.g., pre-defined guidance) can be generated or selected based on a result of the comparison, and sent to the device or a host device (308) where it can be used to characterize, resolve or explain diagnostic event(s) or other technical issues.
But is silent on
interfacing a customer service representative with a user
to a selection by the customer service representative.
	The examiner notes that Neuenschwander is a more computer-based fault diagnostic system and does not teach the need for a customer service representative.  The examiner also notes that customer service representatives are well known in the art as providing a service to customers for questions, problem resolution, service changes, etc..   Nonetheless, the examiner puts forth either Coursimault or Kannen, who teach a user being able to interface with a customer service representative who can assist a user with problems on their device or a device they are using:
	i.  Coursimault et al. US 2011/0270771 teaches that a live customer service representative can get involved if/when the user cannot fix a problem by themselves (See Figure 3, S118, S122):
[0057] At S118, if the user accepts, a call to a call center 82 is issued. An agent from the call centre can then take the call and this establishes a live remote support session with the user 36 of the device 10.
	ii.  Kannan et al. US 2010/0262549 teaches the ability for a user to interface with a customer service representative to discuss problems, etc. with said representative.  Figure 4b shows TYPES OF REQUEST, to include TECHNICAL PROBLEMS, which reads on interfacing to and selection of a representative (NOTE that “selection” can be broadly interpreted as selecting the correct/optimal representative across the types of business units, such as Billing, Contracts, Technical, etc.):
	[0004] One of the problems faced by these companies is providing solutions to queries from customers in minimal time. The customers of a company may contact the customer service representatives of the company through various modes, such as a telephone call, chat, or e-mail, and they may have to wait for some time, perhaps a long period of time, before the customer service representatives respond.
[0059] At S122, the user and call center agent engage in a troubleshooting session in which the user and call center agent may view a representation of the printer on their respective screens and the call center agent can guide the user through a sequence of operations intended to cure the problem.
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that the user can interface with a customer service representative with a user AND to a selection by the customer service representative, to provide the ability for the user to connect to a live person who can assist in troubleshooting and fixing the device.


As per claim 81, the combo teaches claim 80, wherein the at least one memory and program code instructions are further configured to, with the at least one processor, direct the apparatus to: 
receive device status data from a plurality of mobile devices AND aggregate the device status data received from the plurality of mobile devices, the at least one fault of the mobile device being determined based at least in part on the aggregated device status data (Neuenschwander teaches receiving diagnostic data from multiple electronic/mobile devices (Figure 1, #102, #112, etc.) and aggregating the data to determine the cause of fault(s) and providing guidance to fix/resolve the problem, which reads on the limitations):
Diagnostic events can be collected on electronic devices at geographically distributed service centers and transmitted to a remote (e.g., network-based) diagnostic service. The diagnostic service can aggregate and analyze the diagnostic events to determine, for example, one or more possible causes of the diagnostic events, and can provide information or guidance to users and/or service personnel for characterizing, resolving or explaining the diagnostic events. In one aspect, log files of diagnostic events captured on devices are sent to the diagnostic service. For each log file, the diagnostic service can compute frequencies of recorded diagnostic events. The computed frequencies can be compared against accepted and/or expected values generated from reference data. The diagnostic service can respond to users and/or service personnel with information or guidance for resolving, characterizing or explaining the diagnostic event based on a result of the comparisons.    (ABSTRACT)


As per claim 82, the combo teaches claim 80, wherein the device status data comprises information regarding one or more actions taken by the user of the mobile device prior to initiation of the support session (Coursimault Figure 3 teaches “monitoring self help session and store information in database” which reads on the monitoring of actions taken by the user before escalation in S116-S124), the information regarding the one or more actions comprising one or more of information regarding support information accessed by the user or information regarding one or more corrective actions performed by the user (Figure 3, S112-S114 teaches monitoring the user’s self help session and storing the information which would inherently include understanding what corrective actions the user attempted to correct the problem) . 
[From Para #41]:  Information on the self help session (first remote support level) may be provided to the call center operator 84 by the session manager 12 or self help server 70 so that he is aware of which solutions have already been reviewed/attempted. 


As per claims 91 and 99, the combo teaches claim 80/93, wherein the at least one memory and program code instructions are further configured to, with the at least one processor, direct the apparatus to: 
determine whether to initiate the support session based at least in part on determining that a solution cannot be automatically implemented on the mobile device and/or the at least one fault of the mobile device requires implementation assistance beyond the user of the mobile device (Coursimault teaches understanding that the user is attempting to fix the problem but still facing difficulties, S114, Figure 3, whereupon it is determined to trigger an escalation to second level OR live respresentative, which reads on the limitations, ie. solution cannot be implemented and requiring assistance beyond the user’s abilities).  


As per claim 93, this claim is rejected in its entirety as based on the rejection of claim 80.  Furthermore, at least Neuenschwander teaches a method that performs the same steps (see Figures 2-3 which outline the method steps involved).



Claims 83, 87 and 94 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neuenschwander/{Coursimault OR Kannan} and further in view of Tsai et al. US 2003/0229694.           
As per claims 83 and 94, the combo teaches claim 80/93, but is silent on wherein the computer executable instructions transmitted to the mobile device are configured to provide the customer service representative remote access to the mobile device.  
Tsai et al. US 2003/0229694 teaches a computer than can remotely connect to another computer (ie. can connect and perform rebooting, reset BIOS, etc.):
 [0012] The working computer according to the present invention does not need to run any OS and the working computer can be controlled by a remote computer. Further, the working computer with the computer control firmware can be remotely controlled by a remote computer, and can even reboot or reset the BIOS setting by the remote computer. The working computer further comprises a console redirection capability. The working computer redirects information to NIC and then transmits to the remote computer via the network directly. Therefore, the working computer does not need to use a series port or modem for transmission. Hence, the present invention can utilize any computer in the network to control the working computer of the present invention.
Also see Busa US 2007/0288572 (pertinent but not cited) (figure 1) teaches a service provider/representative gaining remote access to a user’s computer/device in order to render assistance (Para #2 teaches generic remote access to provide service and Para #53 teaches a HELP Request whereupon the service provided would be accessing the user’s computer to fix an issue, as is well known in the art):
[0002] The present invention relates to the field of professional services, and more particularly, to a professional service operator remotely accessing a user's computer to provide service.
[0053] If service of more than one type is available, the user selects the type of support requested as shown in FIG. 9. The user can initiate a help request using the agent software module 52--pressing "request support" icon and using the service request wizard 58. 
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that wherein the computer executable instructions transmitted to the mobile device are configured to provide the customer service representative remote access to the mobile device, to provide the ability for the customer service/help desk admin to have remote access so they can assess the problem(s) and attempt to fix the device.


As per claims 84 and 95, the combo teaches claim 83/94, wherein the computer executable instructions transmitted to the mobile device are configured to provide the customer service representative with remote control of the mobile device.  
Tsai teaches remote control of the other device/computer, ie. it can at least re-boot it and restart the remote device/computer:
Tsai et al. US 2003/0229694 teaches the ability for a computer to connect to a remote computer and control it, ie. to reboot it, reset the BIOS, etc.:
 [0012] The working computer according to the present invention does not need to run any OS and the working computer can be controlled by a remote computer. Further, the working computer with the computer control firmware can be remotely controlled by a remote computer, and can even reboot or reset the BIOS setting by the remote computer. The working computer further comprises a console redirection capability. The working computer redirects information to NIC and then transmits to the remote computer via the network directly. Therefore, the working computer does not need to use a series port or modem for transmission. Hence, the present invention can utilize any computer in the network to control the working computer of the present invention.



As per claim 87, the combo teaches claim 83, wherein the computer executable instructions transmitted to the mobile device are configured to cause the mobile device to reboot or power down.  
Tsai et al. US 2003/0229694 teaches the ability to remotely control a device/computer to include remote reboot.
 [0012] The working computer according to the present invention does not need to run any OS and the working computer can be controlled by a remote computer. Further, the working computer with the computer control firmware can be remotely controlled by a remote computer, and can even reboot or reset the BIOS setting by the remote computer. The working computer further comprises a console redirection capability. The working computer redirects information to NIC and then transmits to the remote computer via the network directly. Therefore, the working computer does not need to use a series port or modem for transmission. Hence, the present invention can utilize any computer in the network to control the working computer of the present invention.






Claims 85-86 and 96-97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neuenschwander/{Coursimault OR Kannan}/Tsai and further in view of Pickett et al. US 6,266,340
As per claims 85 and 96, the combo teaches claim 83/94, but is silent on wherein the computer executable instructions transmitted to the mobile device are configured to cause execution of one or more diagnostic routines on the mobile device.  
At least Pickett et al. US 6,266,340 teaches remote access and control over various remote device, to include running diagnostics:
(212) Referring again to FIG. 15, various icons are illustrated for remote access by a user desiring to remotely administer/configure communications system 50. By clicking appropriate icons, various system administration/configuration functions may be implemented. As illustrated, general administration functions may include or relate to: log off, diagnostics, help, chassis view (described in greater detail later), general settings, software versions (enabling a viewing of a registry of software modules and releases, etc., installed on the particular communication system 50), call detail report, restart/reboot, password administration, SNMP configuration, system backup/restore, disk array configuration, access permissions, SNMP alarms, software upgrade, date and time, etc. As illustrated, PBX and voice mail administration functions may include or relate to: extension configuration, auto attendant and voice mail, first digit table, hunt groups, station ports, local TAPI configuration, CTI speed dial numbers, etc. As illustrated, data administration functions may include or relate to: IP network settings, IPX configuration, RRAS routing (routing and remote access service), network services and adapters, etc. As illustrated, trunk administration functions may include or relate to: trunk groups, T-1 trunks, trunk access profiles, analog trunks, frame relay, etc.
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that wherein the computer executable instructions transmitted to the mobile device are configured to cause execution of one or more diagnostic routines on the mobile device, to provide the ability to run diagnostic routines to gather fault information which will be used to decide how to fix the device.

As per claims 86 and 97, the combo teaches claim 83/94, but is silent on wherein the computer executable instructions transmitted to the mobile device are configured to cause one or more of:
an installation of one or more applications to the mobile device, 
an uninstallation of one or more applications of the mobile device, or 
an altering of one or more device settings of the mobile device.  
At least Pickett et al. US 6,266,340 teaches remote access and control over various remote device, to include control/alteration of device setting such as general administrative functions, general setting, password administration, SNMP configuration, system backup/restore functions, disk array configurations, access permissions, etc., which reads on the limitation:
(212) Referring again to FIG. 15, various icons are illustrated for remote access by a user desiring to remotely administer/configure communications system 50. By clicking appropriate icons, various system administration/configuration functions may be implemented. As illustrated, general administration functions may include or relate to: log off, diagnostics, help, chassis view (described in greater detail later), general settings, software versions (enabling a viewing of a registry of software modules and releases, etc., installed on the particular communication system 50), call detail report, restart/reboot, password administration, SNMP configuration, system backup/restore, disk array configuration, access permissions, SNMP alarms, software upgrade, date and time, etc. As illustrated, PBX and voice mail administration functions may include or relate to: extension configuration, auto attendant and voice mail, first digit table, hunt groups, station ports, local TAPI configuration, CTI speed dial numbers, etc. As illustrated, data administration functions may include or relate to: IP network settings, IPX configuration, RRAS routing (routing and remote access service), network services and adapters, etc. As illustrated, trunk administration functions may include or relate to: trunk groups, T-1 trunks, trunk access profiles, analog trunks, frame relay, etc.
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that wherein the computer executable instructions transmitted to the mobile device are configured to cause one or more of: an installation of one or more applications to the mobile device, an uninstallation of one or more applications of the mobile device, or an altering of one or more device settings of the mobile device, to provide the ability to remotely connect to the device and alter settings in an attempt to fix the problem(s) identified.
	Note that alternative language “OR” is used in the claim, hence only one limitation needs to be rejected.
Claims 88-89 and 98 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neuenschwander/{Coursimault OR Kannan} and further in view of Richards et al. US 2002/0188706
As per claims 88 and 98, the combo teaches claim 80/93, but is silent on wherein the at least one memory and program code instructions are further configured to, with the at least one processor, direct the apparatus to: 
display to the customer service representative a representation of a current view of at least a portion of a display screen of the mobile device to the customer service representative during the support session.  
At lest Richards et al. US 2002/0188706 teaches the ability for one computer to access another, remote computer and view it’s screen and even control the remote computer:
[0047] The provider can also remotely view the requester's computer screen if desired (step 560). In this step, when the provider opens a remote view of the user's screen, the provider becomes a guest and the remote computer displayed on the provider's screen becomes a host. The provider starts the process by making a connection through the nexus and opening a remote control window to the user's computer. Through the nexus, the provider can act as though he or she is in front of the user's computer. Thus, keyboard and mouse movements generated by the provider are communicated to the user's computer and these operations in turn are executed by the user's computer. Screen refresh operations performed by the user's computer is trapped and screen display information is in turn forwarded to be displayed on a window at the provider's computer.
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that wherein the at least one memory and program code instructions are further configured to, with the at least one processor, direct the apparatus to: display to the customer service representative a representation of a current view of at least a portion of a display screen of the mobile device to the customer service representative during the support session, to provide the ability for the help desk person to see how the device operates by having the capability to view the device’s screen display.
As per claim 89, the combo teaches claim 88, wherein the at least one memory and program code instructions are further configured to, with the at least one processor, direct the apparatus to: 
display a portal to the customer service representative configured to facilitate the support session, including displaying the representation of the current view of the at least the portion of the display screen of the mobile device.  
At least Richards et al. US 2002/0188706 teaches the ability for one computer to access another, remote computer and view it’s screen and even control the remote computer, which reads on a “display a portal to the customer service rep” which assists in the support session (ie. Richards allows the rep to remotely control/command the remote computer, which allows for quicker commands to be performed to fix the problem):
[0047] The provider can also remotely view the requester's computer screen if desired (step 560). In this step, when the provider opens a remote view of the user's screen, the provider becomes a guest and the remote computer displayed on the provider's screen becomes a host. The provider starts the process by making a connection through the nexus and opening a remote control window to the user's computer. Through the nexus, the provider can act as though he or she is in front of the user's computer. Thus, keyboard and mouse movements generated by the provider are communicated to the user's computer and these operations in turn are executed by the user's computer. Screen refresh operations performed by the user's computer is trapped and screen display information is in turn forwarded to be displayed on a window at the provider's computer.






	Claim 90 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neuenschwander/{Coursimault OR Kannan} and further in view of Gao et al. US 8,386,593.
As per claim 90, the combo teaches claim 80, but is silent on wherein the at least one memory and program code instructions are further configured to, with the at least one processor: 
determine one or more benchmark performance indications for the mobile device; and 
cause transmission of the one or more benchmark performance indications to the mobile device during the support session.  
	At leat Gao et al. US 8,386,593 teaches having benchmark information that the user can review and compare to if/when the network/device(s) were operating in a “good” state or use the information to identify problems or compare benchmark data, which reads on the limitation (ie. benchmark performance information can be gathered and provided to the user to determine if the network/device(s) are optimally operating):
	“..The benchmark function allows the user to retrieve the live data for all devices in a Q-amp by one click. The data retrieved while the network is operating normally can be used in the future troubleshooting process. The user can compare two benchmarks, for example, comparing a benchmark of the network in a "troubled" state with a prior benchmark while the network was in a "good" state to identify potential problems or comparing benchmarks from before and after a network configuration change to verify the change. The benchmark function is specifically useful for the network design process. When a network design is implemented, the network data should be benchmarked before and after the change. The user then compares these two data sets to see the results of the change..”.  (C16, L4-18)
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that wherein the at least one memory and program code instructions are further configured to, with the at least one processor determine one or more benchmark performance indications for the mobile device AND cause transmission of the one or more benchmark performance indications to the mobile device during the support session, to provide the ability for the user to understand benchmark performance and compare it to how their device is operating (which can lead to calling the help desk if the performance is below the benchmark).


	Claim 92 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neuenschwander/{Coursimault OR Kannan} and further in view of Malik et al. US 2008/0288432.
As per claim 92, the combo teaches claim 91, but is silent on wherein determining whether to escalate to the support session is further based on a determined probability that the at least one fault will be successfully resolved by implementing one or more solutions.  
The prior art taught collecting and analyzing fault data (Neuenschwander’s Abstract) and even having/building a a database (See Coursimault, Para #2).  Thusly, the device’s historical problems are known.
 At least Malik et al. US 2008/0288432 teaches understanding the probability of a specific fix actually fixing a specific problem.  He shows that for problem “X”, solutions A, B and C have been used with solution A having a higher probability to fix the issue over B but lower probability than C, which reads on the claim limitation:
[0017] The logic engine 225 may further include a functionality that gives a confidence level associated with each solution in the set of solutions. For example, when a problem X has been identified in the network 120, a set of solutions may include solutions A, B, and C. Through past experiences and common troubleshooting, solution A has had a higher probability of success while solution B had a lower probability of success and solution C had the least probability of success. The logic engine may include these confidence levels with each solution. The confidence levels may also be given in other formats such as percentages. According to the exemplary embodiments of the present invention, the logic engine 225 running as a rule-based algorithm may be accomplished by functioning with the rule engine 230.
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo , such that wherein determining whether to escalate to the support session is further based on a determined probability that the at least one fault will be successfully resolved by implementing one or more solutions, to provide the ability to understand if the proposed solution will work OR if the help desk should be consulted.
Allowable Subject Matter
The examiner believes a more favorable outcome may occur if the applicant amends each of the independent claims as follows:
Combine the following “key concepts” from the dependent claims that follow (the examiner has removed some of the ancilliary words – the applicant may be able to further remove & combine some too):
81.  receive device status data from a plurality of mobile devices; and aggregate the device status data received from the plurality of mobile devices, the at least one fault of the mobile device being determined based at least in part on the aggregated device status data.  

82. status data comprises information……the information regarding the one or more actions comprising one or more of information regarding support information accessed by the user or information regarding one or more corrective actions performed by the user.  

84. configured to provide the customer service representative with remote control of the mobile device.  

ONLY NEED ONE OF THESE THREE (85 or 86 or 87):
85.  execution of one or more diagnostic routines on the mobile device.  
Or	86. cause one or more of an installation of one or more applications to the mobile 
device, an uninstallation of one or more applications of the mobile device, or an altering 
of one or more device settings of the mobile device.  
Or 	87. cause the mobile device to reboot or power down.  

89.  display a portal to the customer service representative configured to facilitate the support session, including displaying the representation of the current view of the at least the portion of the display screen of the mobile device.  

90.  determine one or more benchmark performance indications for the mobile device; and cause transmission of the one or more benchmark performance indications to the mobile device during the support session.  

91. determine whether to initiate the support session based at least in part on determining that a solution cannot be automatically implemented on the mobile device and/or the at least one fault of the mobile device requires implementation assistance beyond the user of the mobile device.  

92. determining whether to escalate to the support session is further based on a determined probability that the at least one fault will be successfully resolved by implementing one or more solutions.  

The examiner also believes that amending the claims as discussed above would also OVERCOME the Double Patenting rejection because the claims would not be similar to the other patents (parent/children) previously allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414